Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.

Claim Rejections - 35 USC § 103
Claims 1, 7-9, 11-13, and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. PG Pub. No. 2011/0136578) in view of Suetsugu (WO 2015/182242 A1).
In paragraph 1 Kawamura discloses a grease composition encased in a rolling bearing and a universal joint. In paragraph 31 Kawamura discloses that the universal joint is a constant velocity joint, as recited in amended claims 1 and 7. In Tables 2-4 (pages 7-11) Kawamura discloses grease compositions (Examples 1-6 and 9-31) comprising a base oil, as recited in component (A) of claims 1 and 7, and a diurea thickener prepared from MDI, octylamine and cyclohexylamine, meeting the limitations of the urea-based thickener of formula (B1) of claims 1 and 7, where the octylamine and cyclohexylamine are present in a mole ratio of about 50/50, within the range recited in claims 1 and 7. The thickener of Kawamura is not prepared using an aromatic amine reactant and therefore also satisfies the requirement of claims 1 and 7 regarding the (X+Y+Z)/(X+Y) relationship. In paragraphs 26-27 Kawamura discloses that the composition comprises molybdenum dithiocarbamate, meeting the limitations of component (C) of amended claims 1 and 7, and a zinc dithiophosphate, meeting the limitations of component (D) of amended claims 1 and 7. In Tables 2-4 Kawamura discloses numerous greases comprising base oil and urea thickener in individual and total amounts within the ranges recited in claims 1, 7, 18-20 and 23-25. In paragraph 54 Kawamura discloses that the thickener is present in an amount of 3 to 40 parts by weight of the base grease, leading to a concentration in terms of the overall grease overlapping the ranges recited in claims 17-18. In paragraphs 59 and 64 Kawamura discloses that the molybdenum dithiocarbamate and zinc dithiophosphate are each present in amounts of 0.5 to 5 parts by weight per 100 parts by weight of the base grease, leading to concentrations relative to the overall grease composition within the range recited in amended clams 1 and 7 and overlapping the ranges recited in claims 17-18 and 23-25.
The greases in Tables 2-3 of Kawamura have a worked penetration satisfying a No. 2 viscosity grade, implying a worked penetration of 265 to 295, within the range recited in amended claims 1 and 7, and the greases in Table 4 of Kawamura have a No. 1 viscosity grade, implying a worked penetration of 310 to 340, also within the range recited in amended claims 1 and 7. In paragraph 54 Kawamura more broadly discloses a worked penetration of 200 to 400, encompassing the claimed range. 
As the constant velocity joints of Kawamura must be prepared by contacting the joint with the grease, the method limitation of claim 1 is met, and the grease-filled constant velocity joints meet the limitations of claim 7. 
The octyl and cyclohexyl groups in the urea thickener of Kawamura meet the limitations of claims 8, 13, 15, and 24-25 and when a urea has one octyl group and one cyclohexyl group, claim 11 is met as well. The urea thickeners of Kawamura also have a diphenylmethylene group arising from the MDI reactant, meeting the limitations of claims 1, 16, and 24-25 regarding the R3 group. In paragraph 51 Kawamura discloses that octadecylamine is also a suitable reactant for preparing the urea thickener, meeting the limitations of claim 9. 
As discussed above, Kawamura discloses in paragraphs 59 and 64 that the molybdenum dithiocarbamate and zinc dithiophosphate are each present in amounts of 0.5 to 5 parts by weight per 100 parts by weight of the base grease, leading to a ratio of molybdenum dithiocarbamate to zinc dithiophosphate of 0.1 to 10, and a ratio of Mo atoms to Zn atoms at least overlapping the ranges recited in claims 21-22.
Kawamura does not disclose the limitations of claim 1 regarding the particle diameter distribution curve.
An English-language equivalent of Suetsugu, U.S. PG Pub. No. 2017/0253826 has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference.
In paragraph 18 Suetsugu discloses a urea grease, and in paragraphs 21-25 Suetsugu teaches that the urea is prepared using a mixture of alicyclic and aliphatic reactants, similar to the ureas of Kawamura. Suetsugu discloses in paragraphs 45-47 and 54 that greases manufactured using a higher and more uniform shear rate prevents the thickener molecules from forming thick bundles with large lumps, and leads to a grease having a more uniform structure—in other words, a urea thickener having a smaller particle size and narrower particle size distribution, as in requirements (I) and (II) of amended claims 1 and 7. Suetsugu teaches in paragraph 9 that inhibiting the formation of thick bundles with large lumps is desirable and improves the heat resistance and acoustic characteristics of the grease. It is therefore the examiner’s position that the particle size and distribution of the urea thickener are result-effective variables, controllable by adjusting the shear rate and the difference between the maximum and minimum shear rates, and that it would have been within the scope of ordinary skill in the art to prepare the grease of Kawamura by the method of Suetsugu, while optimizing the shearing process of Suetsugu to arrive at a grease with the low particle size and narrow particle size distribution (as measured by the half width of the peak) of amended claims 1 and 7. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
It would have been obvious to one of ordinary skill in the art to prepare the grease of Kawamura by the method of Suetsugu, because Suetsugu teaches that the method imparts advantageous properties to the grease.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura and Suetsugu as applied to claims 1, 7-9, 11-13, and 15-25 above, and further in view of Fujita (U.S. PG Pub. No. 2006/0073989).
The discussion of Kawamura and Suetsugu in paragraph 3 above is incorporated here by reference. Kawamura and Suetsugu disclose a method meeting the limitations of claim 1, but do not specifically disclose urea thickeners containing the alkenyl R groups of claim 10, or the substituted alicyclic groups of claim 14.
Fujita, in paragraph 7, discloses a grease comprising a base oil and a diurea grease, as in the greases of Kawamura and Suetsugu. In paragraphs 29-30 Fujita discloses that the diurea can comprise aliphatic and alicyclic hydrocarbon groups, and in paragraph 33 Kawamura discloses that suitable monoamine reactants for preparing the thickener groups include oleylamine, which leads to diureas containing an oleyl or octadecenyl group as recited in claim 10, and various alkyl-substituted cyclohexylamines, leading to diureas containing substituted cyclohexyl groups, as recited in claim 14. The use of the oleylamine or substituted cyclohexylamine reactants of Fujita in preparing the urea thickeners of Kawamura and Suetsugu therefore meets the limitations of claims 10 and 14, and would have been obvious to one of ordinary skill in the art since Fujita teaches that the oleylamine and substituted cyclohexylamine reactants have equivalent use to the monoamine reactants taught by Kawamura and Suetsugu in preparing diurea thickeners.

Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive. Applicant argues that neither Kawamura nor Suetsugu discloses the claimed composition or using the composition with a constant velocity joint. However, as discussed in the above rejection, the combination of Kawamura and Suetsusu (and additionally Fujita for claims 10 and 14) render obvious the claimed composition, and Kawamura discloses in paragraph 31 that the universal going having a grease composition enclosed therein can be a constant velocity joint. Applicant argues that no combination of the references indicates how a urea compound should be structurally modified to match the claims, but as discussed in the rejection, Kawamura discloses urea thickeners of formula (B1) and satisfying requirements (a) and (b), and Suetsugu indicates that the that the particle size and distribution of the urea thickener are result-effective variables, controllable by adjusting the shear rate and the difference between the maximum and minimum shear rates. Applicant not provided any specific reasoning in opposition to the position taken in the rejection, and applicant’s argument on this point is therefore not persuasive.
Applicant additionally argues that the claimed method and constant velocity joint produce unexpectedly superior results. In particular, applicant argues that urea thickeners with a mole ratio of alicyclic hydrocarbon group to chain hydrocarbon group within the range recited in requirement (b) of the claims produces superior wear resistance and working penetration. In order to successfully rebut a prima facie case of obviousness, applicant must demonstrate evidence of unexpected results commensurate in scope with the claims. See MPEP 716.02(d). In this case, applicant only provides an example having a mole ratio of 60/40, while the claims recite a broad ratio ranging from 10/90 to 75/25. Applicant has not provided evidence or reasoning that would allow one of ordinary skill in the art to ascertain that superior results would be maintained across the full scope of the claimed range. Applicant also must provide a comparison with the closest prior art. See MPEP 716.02(e). As discussed in the rejection, the examples of Kawamura contain numerous greases where the urea thickener has a mole ratio of alicyclic (derived from cyclohexylamine) to chain (derived from octylamine) hydrocarbon groups of about 50/50, and are therefore closer prior art than the comparative examples supplied by applicant. 
Applicant also argues that the data supplied in Table 2 of the specification demonstrates that the “highly dispersed” grease of the claims provide improved frictional properties under high load. Again, the sole inventive example (Example 2) provided in Table 2 is not sufficient to demonstrate evidence of superior results across the entire scope of the claims, which recite grease compositions comprising broad concentration ranges of broad classes of components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771